 


114 HR 1909 IH: To require the Secretary of Veterans Affairs to use existing authorities to furnish health care at non-Department of Veterans Affairs facilities to veterans who live more than 40 miles driving distance from the closest medical facility of the Department that furnishes the care sought by the veteran.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1909 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Culberson (for himself, Mr. Hensarling, Mr. Huelskamp, Mr. Thornberry, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To require the Secretary of Veterans Affairs to use existing authorities to furnish health care at non-Department of Veterans Affairs facilities to veterans who live more than 40 miles driving distance from the closest medical facility of the Department that furnishes the care sought by the veteran. 
 
 
1.Use of existing Department of Veterans Affairs authorities to furnish health care to certain veterans who have geographic inaccessibility to care
(a)In generalThe Secretary of Veterans Affairs shall use the authorities specified in subsection (b) to furnish hospital care and medical services at non-Department of Veterans Affairs facilities to veterans who reside more than 40 miles driving distance from the closest medical facility of the Department to the residence of the veteran that furnishes the hospital care or medical services that are sought by the veteran, including a community-based outpatient clinic. (b)AuthoritiesThe authorities specified in this subsection are the following:
(1)Section 1703 of title 38, United States Code, relating to contracts for the furnishing of hospital care and medical services through non-Department facilities. (2)Section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 175), relating to the furnishing of hospital care and medical services to veterans through non-Department entities if the veteran is unable to schedule an appointment for the receipt of such care or services within the wait-time goals of the Veterans Health Administration.
(3)Any other authority under the laws administered by the Secretary relating to the furnishing of hospital care and medical services at non-Department facilities. (c)Hospital care and medical servicesIn this section, the terms hospital care and medical services have the meanings given such terms in section 1701 of title 38, United States Code. 
 
